Citation Nr: 0415271	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran and witness B.B.


ATTORNEY FOR THE BOARD

C. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the RO, and 
was remanded in March 2001.  A local hearing was held in July 
2000.  A videoconference hearing was held before the 
undersigned in September 2003.  


FINDING OF FACT

The veteran has PTSD as a result of a credible, corroborated 
in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in, or is due to, active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the analysis the Board is now charged with 
conducting to verify that the requirements of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); VA's implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003); and ensuing Court 
of Veterans' Appeals prodigy have been satisfied, the Board 
is aware that several deficiencies in the processing of the 
instant claim appear to have occurred, as noted in the 
hearing transcript before the undersigned.  See Costantino v. 
West, 12 Vet. App. 517 (1999) (VA hearing officer has a 
regulatory duty under 38 C.F.R. § 3.103(c)(2) to suggest the 
submission of evidence which the claimant may have overlooked 
and which may be to his advantage).

However, in this decision, the Board grants entitlement to 
service connection for PTSD, a determination that constitutes 
a complete grant of the benefit sought on appeal.  As such, 
the Board finds that no further action is required to comply 
with the VCAA and the implementing regulations.

Further, although a previous Board Remand requested that a VA 
examination be conducted by a board of two psychiatrists, it 
appears that a board of two psychiatrists is not available at 
all VAMCs (if any), thus the veteran was scheduled for an 
examination by a psychologist.  Additionally, the veteran's 
accredited representative was not present at his September 
2003 videoconference hearing.  

However, because the veteran's claim is granted in full, 
these issues are also not requiring of additional corrective 
action.  See Stegall v. West, 11Vet. App. 268 (1998).  


II.  Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In personal assault PTSD cases, VA has recognized that the 
same type of documentary evidence is not generally available, 
and has provided that "alternative evidence" may be 
considered to be of probative value in these cases.  For 
example, if the military record contains no documentation 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  Examples 
of such evidence include, (but are not limited to):  Behavior 
Changes.  Behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  Examples of such changes include (but are not 
limited to):  Visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
Sudden requests for a change in occupational series or duty 
assignment without other justification; Increased use or 
abuse of leave without an apparent reason, such as family 
obligations or family illness; Changes in performance and 
performance evaluations; Episodes of depression, panic 
attacks, or anxiety but no identifiable reasons for the 
episodes; Increased or decreased use of prescription 
medications; Increased use of over-the-counter medications; 
Substance abuse such as alcohol or drugs; Increased disregard 
for military or civilian authority; Obsessive behavior such 
as overeating or undereating; Unexplained economic or social 
behavior changes; and Breakup of a primary relationship.  In 
personal assault claims, secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis or an opinion by an appropriate medical or 
mental health professional as to whether it indicates that a 
personal assault occurred.


III.  Analysis

The veteran claims that as a result of two in-service 
personal assaults he has resultant delayed onset PTSD.  The 
competent medical evidence of record shows that the veteran 
has been diagnosed with PTSD, a disability that has been 
attributed by medical professionals to the veteran's account 
of his in-service personal assaults, as well as his 
supporting personal records, specifically, his Article 15, 
and an ophthalmology note.  While that note in the veteran's 
service medical records (SMRs) does not document the assault, 
it also does not contradict the veteran's assertion that he 
was seen, in-service, for an ophthalmology appointment.  In 
fact, the record supports it.  The fact that the veteran 
recalls what particular type of appointment he was at during 
the alleged assault, almost 40 years after active service, as 
well as the fact that the SMRs confirm it, is some supporting 
evidence of the veteran's claims.  

Additionally, the veteran's 201 file (Army personnel records) 
show that he was fully immunized for overseas service, and 
that he was inducted for a two-year tour, however, he only 
served in Okinawa for approximately 3 months.  He also was in 
receipt of an Article 15 for absence without leave (AWOL).  
The personnel records, then, do not contradict his claims.  

In short, while there exists no documentation that a personal 
assault occurred, because the veteran never reported it to 
anyone until relatively recently, this does not preclude his 
claim.  Instead, VA must endeavor to evaluate the evidence 
that is available, and determine whether the evidence 
supports the claim, or is in relative equipoise, in which 
case the claim is granted, or whether instead a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Article 15, in particular, is the precise 
type of supporting circumstantial evidence that must be 
considered by VA, and also evaluated, by medical 
professionals, prior to a determination in the case.  

In this case, the RO found the May 2003 VA examination report 
particularly probative in this regard.  However, although the 
May 2003 VA examination, described as being conducted by a 
board of 2 examiners, was found to be most probative in the 
May 5003 SSOC, the Board does not agree with either the 
findings of fact or conclusions of law based on this 
evidence.  

Specifically, although the introduction and signature line 
indicate the VA examination was provided by a board of 2 
examiners, the identifying information on the report itself 
shows that the veteran was examined by one provider, and that 
the report was to be forwarded to another VA examiner.  
Additionally, the report is unsigned, but carries the 
disclaimer that it has been approved by the examining 
provider.  Moreover, the examiner did not state what his 
qualifications were, be it M.D., Ph.D, M.S.W., etc.  Thus, 
the probative value that is assigned to the concurrence of a 
second examiner, who may or may not have been present or 
participated in the examination, is suspect at best.  

Second, the report itself, while marginally adequate for the 
limited purposes of eliciting a current assessment, is not 
particularly thorough, comprehensive, or detailed.  For 
example, the Axis I diagnoses are not provided with any 
specificity, rather, [generalized] anxiety disorder (GAD), 
not otherwise specified (NOS); and Amnestic disorder, NOS; 
are assessed.  Further, the veteran's self reported Axis III 
diagnoses are adopted by the examiner, without verification 
from the veteran's VA medical record, such as on-line 
databases (CAPRI or AMIE), or consultation of the veteran's 
medication list.  Yet, while the examiner(s) found the 
veteran's veracity sufficient to provide Axis III diagnosis 
(his medical history) information, they apparently did not 
find him credible to sufficiently recall his specific in-
service stressors.  If this is the case, this conclusion, and 
their rationale, should have been reflected in a more 
comprehensive VA examination report.  

Further, the VA examination does not reflect that the 
examiner conducted any special testing, such as the Trauma 
Symptom Inventory (TSI), Mississippi Scale for Combat-Related 
PTSD, PCL-M, Beck Depression Inventory, State-Trait Anxiety 
Inventory (STAI); or even that the Babcock Story Recall Test, 
serial seven subtraction, or proverb interpretation was 
administered on the mini-mental status evaluation that was 
conducted in May 2003.  All of this testing was accomplished 
by the veteran's private examiner, who met with him for more 
extensive interviews than the one provided in May 2003.  

Therefore, the Board does not find the May 2003 VA 
examination report (whether actually conducted by a board of 
two examiners or not) particularly impressive.  It is 
accordingly assigned a very low value of probative weight, at 
least with respect to a nexus or stressor determination, 
which requires a greater degree of specificity and supporting 
rationalization than to point to the absence of written 
documentation.   

Additionally, VA used the incorrect legal standard in 
determining whether the events the veteran recalled occurred 
as depicted by him.  That is, the preponderance of the 
memorialized evidence does not need to show that the 
veteran's personal assault stressors occurred in order for 
his claim to be successful.  Gilbert, supra.  

Second, as the Manual makes clear, there is often a lack of 
such written evidence in these cases.  Thus, a great deal of 
weight is to be put on the evaluation of circumstantial 
supporting evidence, and the interpretation of such evidence 
by clinical examiners.  The VA examiner(s) did not provide 
adequate interpretation of this very type of evidence that is 
present in this case.  See 38 C.F.R. § 4.70.  However, no 
corrective action is required in this circumstance, because 
the record is otherwise adequate to decide the claim.  

The May 2003 SSOC notes that this personal assault evidence 
may consist of, for example, a request for transfer to 
another assignment.  The Board points out that the presence 
of this evidence would be particularly persuasive in cases 
where an allegation that a supervisor or co-worker was the 
assailant is made.  In this case, however, there is no such 
allegation, thus, the absence of the veteran's request for 
transfer is of little, if any, probative value.  

Instead, there is evidence that the veteran was given an 
Article 15, and that he was transferred, after the alleged 
incidents.  The deterioration in work performance and 
substance abuse that led to the veteran's receipt of an 
Article 15 is identified in the Manual as the type of 
evidence that is to be considered probative.  This 
circumstantial, but supportive evidence was interpreted by at 
least 2 examiners as the logical and expected result of an 
allegation such as the veteran's.  Thus, a great deal of 
probative weight is to be placed both on the veteran's 
receipt of an Article 15, and the current assessments by the 
veteran's private examiner, and his regular treatment 
provider at the VA outpatient clinic.  Conversely, the fact 
that there is no service medical record evidence of the 
alleged incidents themselves is largely immaterial.  

Further, while the March 2002 VA examiner did not concur with 
recent assessments, the Board notes that different examiners 
may reach different conclusions.  However, it is then the 
Board's responsibility to evaluate the evidence in conflict, 
and when there is some substantial evidence supporting the 
claim, the Board must have valid reasons for discounting it.  
Prejean v. West, 13 Vet. App. 444 (2000).   In this case, the 
Board can find no such reasons for discounting the recent 
evidence.  With all due respect to the March 2002 VA 
examiner, his opinion does not appear to be based on 
diagnostic or clinical testing, as does the more recent 
evidence.  Instead, it appears to be based on his opinion of 
the subjective nature of the stressors, which is no longer a 
valid consideration, for purposes of VA PTSD law.  

Therefore, in conclusion, the Board has carefully reviewed 
the veteran's claims folders, his SMRs, the current 
assessments by his practioners and others, as well as his 
hearing testimony and the clarification provided by his 
current treatment provider at that hearing, and determines 
that the evidence is at least in equipoise, and that the 
veteran should be granted the benefit of all doubt.  

Thus, the claim for service connection for PTSD is granted.  



ORDER

Service connection for PTSD is granted.  




	                        
____________________________________________
	T. MORGAN SALARI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



